DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 12-15, 17, 19, 21, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] nonwoven material” as the preamble to the claim.  However, each of the dependent claims, i.e. Claims 2-5, 8, 9, 12-15, 17, 19, 21, and 23-28, recite “the multi-layer nonwoven material” in their preamble.  This appears to be a typographical error to Claim 1 based upon a preliminary amendment, as the Office notes that Claim 1, as it was originally filed, recited “[a] multi-layer nonwoven material.”  It is suggested that Claim 1 be amended to have preamble language that is similar to the dependent claims, i.e. to include the “multi-layer” adjective, in order to avoid indefiniteness issues based upon antecedent basis.  Otherwise, the definiteness of the dependent claims is in issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 17, 19, 21, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0154547 to Hurley et al. (“Hurley”) in view of U.S. Patent Application Publication No. 2005/0245151 to Annis et al. (“Annis”).
With regard to Claim 1, Hurley discloses high strength nonwoven wipe materials that contain cellulosic fibers, synthetic fibers, and binder.  See, e.g., Abstract, entire document.  Hurley teaches that the nonwoven material comprises a first outer layer comprising synthetic fibers and a second outer layer comprising cellulosic fibers and/or synthetic fibers.  Figure 5 and paragraph [0053].  Hurley discloses that a binder can be present in the nonwoven material in an amount of up to 15% by weight.  Paragraph [0008].  Hurley does not specifically disclose using a blocking agent in an amount of 0.1 to 10% by weight.  Annis is also related to nonwoven materials useful as a wipe.  See, e.g., Abstract, entire document.  Annis teaches that blocking agents are well known and suitable for use in nonwoven wipe materials and provide an additional feature of chemical bonding of lotion components to the fibers in the fabric, which provide improved release of those ingredients.  Paragraph [0022].  Annis teaches that the amount of blocking agent must be sufficient to lessen chemical bonding, but should be limited to an amount that does not deleteriously affect the nonwoven properties, such as 1% to 5%.  i.e. first outer layer having synthetic fibers, and similar claimed processing limitations, i.e. adding binder in an amount of 2% to 30% by weight, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 2, Hurley teaches that the nonwoven material comprises 10-90% cellulosic fiber and 10-90% synthetic fiber.  See, e.g., Table 22.  With regard to Claim 3, Hurley teaches that the nonwoven material includes bicomponent fiber.  See, e.g., Table 22.  With regard to Claim 4, Hurley teaches that both outer layers can comprise cellulosic and synthetic fibers.  See, e.g., Table 22.  With regard to Claims i.e. first outer layer having synthetic fibers and second outer layer having both synthetic and cellulosic fibers, and similar claimed processing limitations, i.e. adding binder in an amount of 2% to 30% by weight and constructing the fabric with a similar basis weight, caliper, and CDW tensile strength, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 19 and 21, Annis teaches providing the nonwoven wipe material with quaternary ammonium salt solutions to provide a disinfectant feature.  Paragraphs [0003] and [0047].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include a quaternary ammonium salt solution in the nonwoven wipe material disclosed by Hurley in order to increase the disinfectant property of the wipe, as i.e. first outer layer having synthetic fibers and second outer layer having both synthetic and cellulosic fibers, and similar claimed processing limitations, i.e. adding binder in an amount of 2% to 30% by weight and constructing the fabric with a similar basis weight, caliper, and CDW tensile strength and adding a quaternary ammonium salt solution to provide additional disinfectant property, in order to produce a similar end-use product, i.e. a nonwoven wipe material.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 25-27, Hurley teaches that the nonwoven material can be provided with an inner stratum that contains 60% bicomponent fibers.  Paragraph [0094].  Moreover, Hurley teaches that a central layer of fibers can include cellulosic pulp fiber.  See, e.g., Table 27.  With regard to Claim 28, Hurley discloses a nonwoven fabric embodiment wherein layer four and layer five, taken together, satisfy the claimed first outer layer by comprising 2.0 denier bicomponent fiber (Trevira 1661), and wherein layer one and layer two, taken together, satisfy the claimed second outer layer by comprising 1.5 denier bicomponent fiber (Trevira 4234).  Table 11.  

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0273704 to Baer et al. (“Baer”).
With regard to Claim 5, the combination of Hurley with Annis does not disclose including an alkali metal salt in the nonwoven material.  Baer is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Baer teaches that surfactants can be added to wipe materials to provide any number of functions, including wetting characteristics, cleaning chemical dispersing, and enhanced absorption.  Paragraph [0091].  Baer teaches that a known surfactant includes alkali metal salts.  Paragraph [0098].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an alkali metal salt to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide an anionic surfactant that includes cleaning performance, as shown to be known by Baer.  With regard to Claim 24, Hurley and Annis do not disclose including an antimicrobial.  Baer also teaches that nonwoven fabrics for wipes can include an antimicrobial agent.  Paragraph [0072].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an antimicrobial agent to the nonwoven fabric taught by the combination of Hurley with Annis in order to increase microbial resistance, as shown to be known in the art by Baer.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent No. 6,346,506 to Julemont (“Julemont”).
The combination of Hurley with Annis does not disclose including an alcohol ethyoxylate in the nonwoven material.  Julemont is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Julemont teaches that alcohol ethyoxylate ingredients are well known and commercially available surfactant materials that increase cleaning performance.  Column 2, lines 60-67.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an alcohol ethyoxylate to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide an surfactant that increases cleaning performance, as shown to be known by Julemont.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Annis as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0239356 to Parsons et al. (“Parsons”).
The combination of Hurley with Annis does not disclose using a cationic binder.  Parsons is also related to nonwoven fabrics useful as wipes.  See, e.g., Abstract, entire document.  Parsons teaches that cationic polymer emulsion binder can be used to improve cationic active ingredient cleaning performance.  Paragraph [0029].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a cationic binder to the nonwoven material disclosed by the combination of Hurley with Annis, in order to provide a binder capable of providing improved cleaning performance with a cationic active ingredient, as shown to be known by Parsons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789